MEMORANDUM **
Gerald Rider appeals the 168-month sentence imposed following his guilty plea conviction for abusive sexual contact with a child under the age of twelve, in violation of 18 U.S.C. §§ 2241(c) and 1153. We have jurisdiction under 28 U.S.C. § 1291. We review for clear error a district court’s factual findings in determining whether to adjust downward. United States v. Cortes, 299 F.3d 1030, 1037 (9th Cir.2002). We affirm.
The district court did not clearly err by denying Rider a downward adjustment for acceptance of responsibility because Rider attempted to minimize his involvement in the offense by falsely denying the frequency and extent of his abusive sexual conduct towards a five-year old girl. See United States v. Scrivener, 189 F.3d 944, 948-49 (9th Cir.1999); see also United States v. Ramos, 923 F.2d 1346, 1360 (9th Cir.1991) (affirming district court’s denial of downward adjustment for acceptance of responsibility where defendant offered a “minimalist description” of his involvement in the offense), overruled on other grounds by United States v. Ruiz, 257 F.3d 1030 (9th Cir.2001).
We reject Rider’s contention that he sufficiently admitted relevant conduct by not contesting the presentence report. At his change of plea hearing, Rider expressly stated his disagreement with the conduct outlined in the presentence report, thereby attempting to minimize his conduct. See Scrivener, 189 F.3d at 948-49.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *976courts of this circuit except as provided by Ninth Circuit Rule 36-3.